Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Appendix
The appendix submitted by Applicant with the original papers is understood to form no part of the claim or its disclosure. However, although the appendix may form antecedent basis for certain amendments to the application, it may not constitute a part of the drawing disclosure.  The appendix has been placed in the file. 
Per Applicant’s request upon allowance, the Appendix has been cancelled because it contains descriptions of embodiments not shown in the drawings or described in the specification. 
Election
In the paper received 10/8/2021, applicants elect without traverse the design shown in Group II (Figs. 8-14). Accordingly, the designs shown in Groups II and III stand withdrawn from further prosecution. 37 CFR 1.142(b) 
Drawings
Per the election of 10/8/2021, Groups I, III, IV and V have been cancelled. The elected Figures have been renumbered as Figs. 1 through 7, respectively.
Specification
Per the election of 10/8/2021, the descriptions for Groups I, III, IV and V have been cancelled. 
The Examiner objects to the specification for the following reasons.
Upon condition of allowance the appendix has been cancelled. Further, the following statement in the preamble of the specification has been deleted.
[The attached Appendix includes additional figures, digital images, and description of the CONTAINER according to the present invention.]
The description for Fig. 2 contains a typographical error. The description has been amended to read:
--Fig. 2 is a right-side view of the CONTAINER shown in Fig. 1;--
The broken line statement is insufficient because it does not accurately describe the purpose of the broken lines illustrated in the drawing. The broken lines disclosed in drawings show unclaimed portions of the article and therefore should not be described as environment. In addition these broken lines are not clearly illustrated as claim boundaries. (MPEP§1503.02, subsection III) For accuracy and clarity of disclosure, the broken line statement has been amended to read as: 
--In the drawings, the broken lines are for the purpose of illustrating portions of the Container that forms no part of the claimed design.--

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Conclusion
The references not relied upon are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rhea Shields/Primary Examiner, Art Unit 2915